Per Curiam. Appellant, Arkansas Department of Human Services, filed a motion to strike in the above-styled case. Appellant has filed the entire record but failed to abstract a supplemental order and declaratory judgement entered by the trial court on September 24, 1998. Appellee referenced the two documents in their supplemental abstract, and appellant now moves this court to strike any reference to the papers, claiming that the trial court was without jurisdiction to enter further orders upon its entry of an order filed June 17, 1998. It appears that there is a question of whether the order entered by circuit court on June 17, 1998, was a final order from which an appeal could be taken, and which would deprive the circuit court of authority to enter the supplemental order and declaratory judgement on September 24, 1998.  In accordance with Ark. R. App. P.—Civ. 6(b), we remand the matter to the trial court for the purpose of settling the record to include all materials needed to address the issue of whether the trial court’s order entered June 17, 1998, was a final order, or if the trial court had retained jurisdiction to later enter the September 24, 1998 order. Upon settling the record, the parties are directed to brief the issue and submit the issue with the case.